Name: 91/645/EEC: Commission Decision of 29 November 1991 amending Decision 90/552/EEC determining the limits of the territory infected with African horse sickness
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  health
 Date Published: 1991-12-18

 Avis juridique important|31991D064591/645/EEC: Commission Decision of 29 November 1991 amending Decision 90/552/EEC determining the limits of the territory infected with African horse sickness Official Journal L 349 , 18/12/1991 P. 0043 - 0044COMMISSION DECISION of 29 November 1991 amending Decision 90/552/EEC determining the limits of the territory infected with African horse sickness (91/645/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 90/426/EEC of 26 June 1990 on animal health conditions governing the movement and import from third countries of equidae (1), and in particular Article 5 (5) thereof, Whereas the Commission, by Decision 90/552/EEC (2) determined the limits of the territory infected with African horse sickness; Whereas certain parts of the territory of Spain and Portugal are no longer, pursuant to Article 5 (2) (a) and (b) of Directive 90/426/EEC, to be considered as infected with African horse sickness; Whereas vaccination against this disease has been practised in a part of the Spanish territory bordering Portugal; whereas it is necessary to maintain, in accordance with the provisions of Article 5 (2) (b) of Directive 90/426/EEC, a surveillance zone in the territory of Portugal; Whereas, therefore, in the light of the favourable development in the animal health situation, Decision 90/552/EEC should be amended; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision 90/552/EEC is hereby replaced by the following: 'ANNEX The territory infected with African horse sickness comprises: - the territory, in Spain, of the provinces of AlmerÃ ­a, Granada, JaÃ ©n, MÃ ¡laga, CÃ ³rdoba, CÃ ¡diz, Sevilla and Huelva (protection zone); - the territory, in Spain, situated to the south-west of the lines formed by: - the road N-301 "Comarcal" between Cartagena and Alhama de Murcia, - the road C-3315 between Alhama de Murcia and Mula, - the road C-415 between Mula and Moral de Calatrava and passing through Caravaca de la Cruz, Elche de la Sierra, Alcaraz and ValdepeÃ ±as, - the roads C-415 and CR-P-5224 between Moral de Calatrava and Granatula de Calatrava, - the roads C-417, CR-P-5224, C-410 and N-40 between Granatula de Calatrava and Puertollano, - the road C-424 between Puertollano and AlmadÃ ©n, - the road C-503 between AlmadÃ ©n and Tamurejo, - the roads BA-V-4011 and BA-V-4194 between Tamurejo and Talarrubias, - the road C-413 between Talarrubias and Llerena, - the road N-432 between Llerena and Usagre, - the road C-437 between Usagre and Fuente de Cantos, - the road between Fuente de Cantos and Burguillo del Cerro, passing through Medina de las Torres and Valverde de Burguillos, - the road between Burguillo del Cerro and Barcarotta, passing through Salvatierra de los Barros and SalvalÃ ©on, - the road between Barcarrota and Cheles passing through Alconchel, - the direction west between Cheles and la Rio Guadiana; - the territory, in Portugal, situated to the south-east of the lines formed by: - the Rio Guadiana south just to MÃ ©rtola, - the road between MÃ ©rtola and Sao Bartolomeu, - the road between Sao Bartolomeu and GiÃ µes, - the road N-124 between GiÃ µes and Cachopo, - the road N-397 between Cachopo and Tavira (surveillance zone).' Article 2 This Decision is addressed to the Member States. Done at Brussels, 29 November 1991. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 224, 18. 8. 1990, p. 42. (2) OJ No L 313, 13. 11. 1990, p. 38.